DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement dated October 29th, 2020, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 6, and 12, these claims are drawn to “dispose a plurality of original blocks” the examiner fails to find any support for how applicant intends the word dispose to be define or what the term “dispose” actually means to accomplish. The examiner notes the word dispose has several definitions and without guidance from the specification the examiner is at a loss as to how to understand the terms intentions. The dictionary states dispose can mean: “get rid of”, “kill or destroy”, “overcome”, “consume”, “bring into a particular frame of mind”, “arrange in a particular position”, “to give a tendency to”, or “to put in place: set in readiness”. These definitions are so varied the examiner cannot determine the words intended meaning. Thus the examiner deems the term to have inadequate written description. 
Regarding claims 1, 6, and 12, the claim limitation “respectively alternately” is not defined in the specification. The specification does not give a degree to how much 
Regarding claim 3, the claim is drawn to combining the original blocks with the copy blocks and output the combined blocks. The examiner fails to find support in the specification as to how the blocks are to be combined. The specification just mentions they are combined without any details as to how the combination is to occur. The examiner understands the combined could mean they are concatenated together and they could be concatenated in various ways. The blocks could also be mathematically combined such as with logic functions or compared to produce a single result or show difference between the original and the copy as in error correction techniques.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Regarding claims 1, 6, and 12, the terms original blocks and copy blocks are indefinite since the claims make it seem as though the copy blocks are just copies of the original blocks however the specification states in paragraph 0024 that the copy blocks are sub blocks included in the object and the main blocks are original blocks included in the object. The specifications definition of the of “copy blocks” goes against the accepted meaning of copy blocks while the claims appear to use the accepted meaning of copying blocks from one storage to another. Thus the examiner holds the claim limitation as indefinite.
Regarding claims 1, 6, and 12, it is unclear whether the terms divided and assigned are referring to the whole object or the original blocks only or the copy blocks only or to both the original and copy blocks. Furthermore the assigning is left unclear, what is assigned to what. One could interpret the claims as assigning copy blocks to the original blocks. For these reasons the claim limitations are considered indefinite.
Regarding claims 1, 6, and 12, the claim limitation “respectively alternately” is indefinite since the examiner cannot determine to what degree alternately is considered to be respective.

Regarding claim 4, the examiner fails to understand how the first storage controller that is not performing processing is set as the collective read task. How can the first storage control device read drives if it’s not performing processing? The examiner has determined these contradictions to be indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sims et al. [US2014/0025911]. Sims teaches a system, method and computer program product for optimization of tape performance using distributed file copies.
Regarding claims 1-16, due to direct translation issues and the multiple 112 issues the examiner cannot fully grasp the concept of applications invention. However, the examiner has determined it appears the applicant is claiming a distributed tape storage system that creates multiple copies of data and determines which tape drive to read the data from. The examiner has found a similar concept in Sims. Sims paragraph 0016, last lines “…two copies of the data accumulated in the memory are migrated (written) to two different tapes in an alternating fashion…” and paragraph 0017, first lines “…a tape performance optimization method may implement a two-copy two-wrap write scheme in which data is accumulated into a first group and a second group. A first copy of the first group is written from the beginning of tape (BOT) to the end of tape (EOT) on a first wrap of a two-wrap write to a first tape. A first copy of the second group is written from EOT to BOT on a second wrap of this two-wrap write…” and paragraphs 0129-0130, all lines “…two copies of data are written to two tapes in an alternating fashion. The name and physical location of each copy in tape library 410 may be maintained in map 442. Further, the location of each tape within tape library 410 may be maintained in index 436 (e.g., in which slot or drive each tape is located, in which library the tape is located if multiple tape libraries are in use, etc.). Based on this knowledge of physical locations of all the copies associated with the requested file, method 1100 may .
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Neporada et al.	[US2017/0286436]	Neporada teaches fast parallel accessing of distributed data.
Kawamura et al. 	[US2017/0371563]	Kawamura teaches determining the read order in tape drives and performing bulk reads.
Zeng Lingfang et al. [Hybrid RAID-type-library storage system for backup] IEEE
Zeng teaches accessing a RAID tape library.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC CARDWELL/Primary Examiner, Art Unit 2139